Tewell, District Judge,
dissenting.
I find myself unable to agree with the majority opinion in this case, and feel it my duty to express briefly some of the reasons why. I shall discuss only two of such reasons, and express a query as to a third.
From the facts stated in the majority opinion, it will be noted that the X-ray was applied to the plaintiff’s hand exactly in the manner, at the times, and in the exact dosage intended and designed by him, and that no mishap, not intended by him, occurred in any of the various applications. The evidence shows that repeated exposure to X-ray, without a sufficient length of time between exposures to allow the power of all prior exposures to be abated, causes the power of the X-ray to accumulate, until the total unabated power of the various exposures to destroy tissue becomes equal to that of such a prolonged single exposure as would cause such total accumulation of unabated power at one time. The plaintiff had used an X-ray for many years prior to 1936. He knew of its capacity to thusly accumulate such power. It is conceded that no one application of X-ray made by plaintiff would injure any one. The result without doubt was not intended. The majority opinion holds that under such a state of facts the injury to plaintiff’s hand was caused by accidental means. To this I cannot agree. The injury cannot be said to have been unusual, or even to have been unexpected on the part of the plaintiff, if by “unexpected” we mean that it was a surprise to him. With both of the two statements expressed in paragraph 3 of the syllabus of the majority opinion I agree. However, I am sure that the ordinary lay person thinks of some force having been *53unintentionally and undesignedly applied, whenever he hears that his friend was injured by accidental means, or even by accident. If one intentionally and knowingly comes into contact with the live germs of smallpox, and thusly contracts the disease, it is not ordinarily thought by any one that such disease was caused by accidental means, even though its victim felt sure he would escape it, as many times he might. The quotations given in the majority opinion from Western Commercial Travelers Ass’n v. Smith, 85 Fed. 401, and United States Mutual Accident Ass’n v. Barry, 131 U. S. 100, 9 S. Ct. 755, cited therein, quite well define the phrase “accidental means.” They state, in effect, that for an injury to be caused by accidental means, the force that caused it must either (1) have been applied other than as intended by the person injured, or (2) that the injury must be such an unnatural, or rare, or unexpected consequence of an intended act as to prevent it from being a result that would reasonably be anticipated. All cases cited in the majority opinion as supporting the view therein expressed upon a factual basis can logically be explained, even though one restricts the meaning of accidental means to that of a force applied other than as intended by the person injured, without the addition of the balance of the definition above given. The opinion in Bennett v. Travelers Protective Ass’n, 123 Neb. 31, 241 N. W. 781, not cited in the majority opinion, likewise can be so explained. Cases arising under the workmen’s compensation act, where only a definition of the word “accident” is involved, and then only as used in that act, are not in point. The majority opinion mentions two views as to the meaning of the phrase “accidental means,” and cites cases purporting to support each view. If there are two views, the difference between them comes more from a wrong application of the facts to an attempted statement of the rule, than from any real difference. Be that as it may, it appears very clearly to me that the facts in this case do not bring it under either of such views. The X-ray was applied exactly as intended, and the result, to plaintiff’s knowledge, was all but sure to *54follow. The result was not accidental. The means were not accidental. It is conceded that negligence on the part of assured is no defense to an action upon a policy such as either of these involved. It should be conceded that neither of the policies involved insures against loss from an occupational disease.
Secondly, the majority opinion directs rendition of judgment for the plaintiff without further trial. Both policies had lapsed for nonpayment of premium by the end of November, 1936. The accident is alleged to have occurred on February 8, 1936, that being when an injury was first noticed. The plaintiff practiced his profession daily until in October, 1938, when he took a trip to South America, intending to continue such practice upon his return. The operation upon his hand was performed on his way home from South America.' From the record it is quite evident that neither the plaintiff nor the defendant made any issue of the extent to which the plaintiff’s fingers were exposed, if at all, to the X-ray subsequent to the lapse of both policies. No evidence was' introduced by the defendant. Certainly the record does not show that the plaintiff’s fingers were not exposed to the X-ray after the lapse of both policies. The burden of proof was upon the plaintiff. May not a large portion- of the cause of the plaintiff’s injury have occurred after the lapse of both policies? The record does not answer this question. The record does show that the plaintiff used the X-ray for nearly two years after both policies had lapsed, but does not show to what extent, if at all, his fingers were exposed to its rays. Both policies involved contain provisions for payments for partial disability. It should either be held that the general finding of the trial court in favor of the defendant included a finding that the cause of the plaintiff’s injury occurred after the lapse of both policies, or the defendant should be permitted to introduce evidence upon such issue.
’ Thirdly, if what is designated as the process of nature rule is to be held to have been within the contemplation of the parties, when the words “within thirty days from date *55of accident” were inserted in one of these policies, and the words “from the'date of accident” were inserted in the other by the plaintiff'and defendant, surely such contemplation must be held to have extended only to cases in which the cause of disability was clear, and was complete while the policy was in force. If such process of nature rule is to be adopted, then should not the holding in Shambaugh v. Great Northern Life Ins. Co., 131 Neb. 415, 268 N. W. 288, be overruled ?
The more nearly words and phrases in an insurance contract that are allowable and not ambiguous are given their usual and also a definite meaning, and such - meaning aptly and accurately applied to the facts of a case in which they are involved, the less damage will the great masses of the insuring public suffer. Any other course tends toward trickery on the part of the insurer, and fraudulent claims on the part of the insured, either of which in the end only damages the insuring public, and makes government by rule more difficult to maintain. Any other course tends toward still more restrictive words and phrases, toward a rise in rates to meet uncertainties, and toward increased litigation. Perhaps a statutory restriction against any policy of insurance against loss by accident, other than prescribed forms, sufficient in number and variety to meet public needs, would be of great service to the insuring public. I feel that the judgment of the trial court should be affirmed.